DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9,790,711 and claims 1-20 of US Patent No 10,233,672. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The current claims are drawn to a lock apparatus that comprises a case, a moto, and a lost rotational motion assembly that comprises 1st and 2nd components. These and other limitations are presented in the ‘672 and ‘711 claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-34 and 37-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 21 requires that the first component is operable to move between the extended and retracted positions while the second component remains in the home position. At the instant, the limitation is indefinite.
The claim fails to establish how this is possible, since the motor is configured to move the second component in order to move the first component so as to move the bolt between the retracted and extended positions. 
The device will require more structure, which is the key cylinder, that is connected to the first component so, when a key is inserted and rotated, then the first component is operable to move between the extended and retracted positions while the second component remains in the home position. A broad interpretation will be given. Correction is required.

Claims 23, 32 and 37 requires that the control circuitry receives a lock/unlock signal. At the instant, the limitation is indefinite since the claim fails to provide any structure capable of generating a lock/unlock signal. Correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pat No 5,896,769 to Elpern et al (Elpern) in view of US Pat Application Publication No 20010010166 to Doucet et al (Doucet).

    PNG
    media_image1.png
    820
    949
    media_image1.png
    Greyscale

Elpern discloses a lock apparatus that comprises a plate (34); a motor (220) mounted in the plate; and a lost rotational motion assembly.
The lost rotational motion assembly comprises a first component (438) configured for connection with a bolt (14), wherein the first component is rotatable between first position and a second position, wherein one of the first position or the second position is a bolt-extending position, and wherein the other of the first position or the second position is a bolt-retracting position; and a second component (470) operably connected with the motor such that the motor is operable to rotate the second component in each of a first rotational direction and a second rotational direction opposite the first rotational direction between a home position (fig 6) and a first rotated position.
The apparatus further comprises a mechanical actuator (16) operatively connected to the first component, so the first component is operable to move between the bolt-extending position and the bolt-retracting position while the second component remains in the home position.

    PNG
    media_image2.png
    911
    1007
    media_image2.png
    Greyscale

Wherein, with the first component in the first position, rotation of the second component in the first rotational direction from the home position to the first rotated position drives the first component from the first position to the second position; and wherein the first component is configured to remain in the second position during rotation of the second component in the second rotational direction from the first rotated position to the home position.
Wherein, the motor is further operable to rotate the second component between the home position and a second rotated position; and wherein, with the first component in the second position, rotation of the second component in the second rotational direction from the home position to the second rotated position drives the first component from the second position to the first position (Col 8 lines 35-52).

Elpern discloses that the lock apparatus further comprises a control circuitry (figs 7 and 8) connected with the motor. Wherein, the control circuitry is configured to perform a first motor operation in response to receiving a lock/unlock signal (from sensors 618, 620), and to thereafter perform a second motor operation.
Wherein, the first motor operation comprises driving the motor to rotate the second component in the first rotational direction from the home position to the first rotated position, thereby placing the first component in the second position;
Wherein, the second motor operation comprises driving the motor to rotate the second component in the second rotational direction from the first rotated position to the home position; and
Wherein, the lost rotational motion assembly is configured to permit the first component to remain in the second position during the second motor operation.

Elpern further discloses that the second component (470) comprises 1st and 2nd abutment surfaces (436a, 436b). The first component and the second component are coaxially mounted for rotation about a common rotational axis.

First, Elpern fails to disclose that the plate is part of a case, so as to have the elements accommodated within.
Doucet teaches a similar lock apparatus that comprises a case (20, 22) to accommodate the lock apparatus elements within and provide protection to them.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the apparatus described by Elpern with a case, as taught by Doucet, in order to accommodate the lock apparatus elements within an enclosed structure.

Second, Elpern fails to disclose that the second component comprises a pocket in which the first component is nested; and wherein the pocket is defined at least in part by the first abutment surface and the second abutment surface. Elpern discloses a different configuration.

    PNG
    media_image3.png
    833
    1697
    media_image3.png
    Greyscale

Doucet teaches that it is well known in the art to provide a lost rotational motion assembly that comprises a first component (58, 61) and a second component (38). The second component comprises a pocket (39 and 44) in which the first component is nested; and wherein the pocket is defined at least in part by a first abutment surface and a second abutment surface (sides of 46). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the lost rotational motion assembly described by Elpern with the second component comprising a pocket to nest the first component, as taught by Doucet, in order to compactly fit the first component to the second component and guide it during movement.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Carlos Lugo/
Primary Examiner
Art Unit 3675



August 25, 2022